internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------------------- --------------------------------------------- ------------------------------------------- -------------------------------------- ------------------------------ in re -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-155007-06 date date legend legend decedent spouse son daughter daughter accountant attorney trust trust trust trust partnership date date date year year year year year x y z dear ---------------------- ------------------------- -------------------------- ------------------------- -------------------------------- ---------------------- --------------------- ---------------------- ------------------------------------------------------------------- -------------------------- ------------------------------------------------------------------- ------------------------------------ ---------------------------------------------------------------- ------------------------------------------------------------------ ---------------------------------------------------- --------------------------- -------------------- ------------------- ------- ------- ------- ------- ------- ---- ---- ---- plr-155007-06 this is in response to a letter dated date and subsequent correspondence submitted by your personal representative requesting rulings under ' g of the internal_revenue_code and and of the procedure and administration regulations the facts submitted and the representations made are as follows decedent and spouse were married to each other in the years at issue and had four children three of which are relevant to this ruling_request son daughter and daughter in year prior to spouse created trust trust establishes four separate trusts one for the benefit of each of the couple’s four children trust has generation- skipping transfer gst tax potential in year decedent created trust trust is decedent’s revocable_trust trust has gst tax potential decedent owned an x percent interest in partnership a general_partnership on date in year decedent transferred y percent interests in partnership to each of the trusts established for daughter and daughter under trust daughter 1’s year trust and daughter 2’s year trust decedent informed accountant of the transfers accountant did not advise decedent and spouse to file year form sec_709 united_states gift and generation-skipping_transfer_tax returns because he believed that the gifts qualified for the annual_gift_tax_exclusion under ' b in year decedent created trust and trust trust was established for the benefit of daughter and her issue trust was established for the benefit of daughter and her issue trust and trust have gst tax potential on date in year decedent transferred a z percent interest in partnership to trust due to miscommunications decedent inadvertently failed to inform accountant of the transfer consequently accountant did not prepare decedent’s and spouse’s year form sec_709 sometime thereafter pursuant to the authority granted to the trustees of trust trust and trust daughter 1’s year trust and trust were merged and daughter 2’s year trust and trust were merged on date decedent died and decedent’s assets were distributed to trust subsequent to decedent’s death attorney discovered that year and year form sec_709 reporting the date and date gifts were not filed as a result no gst_exemption has been allocated to these gifts it has been represented that the gst exemptions of spouse and decedent have not been affirmatively or automatically allocated to any transfers to date and are available for allocation the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate is not yet due spouse individually and son as trustee of trust trust and trust are requesting an extension of time pursuant to g and to allocate plr-155007-06 the available gst exemptions of spouse and decedent to the date and date transfers and that the gst exemptions allocated to the transfers will be effective as of the date of each transfer spouse and son as trustee of the aforementioned trusts intend to treat the transfers on date and date for gift_tax purposes as made one-half by decedent and one-half by spouse pursuant to ' law and analysis sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for the purposes of chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states for purposes of this section an individual shall be considered as the spouse of another individual only if he is married to such individual at the time of the gift and does not remarry during the remainder of the calendar_year sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in this section the provisions of chapter apply to any gst as defined in ' made after date sec_26_2601-1 provides that the provisions of chapter do not apply to any gst under a_trust as defined in ' b that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any gst under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of ' b a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in ' a the non- chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in ' a for the non- chapter portion is deemed to be and the inclusion_ratio for such portion is the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under ' this paragraph requires separate portions of one trust only for purposes of determining inclusion ratios plr-155007-06 sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under ' b or c b a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the etip and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute plr-155007-06 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the gst tax sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter treatment of a single trust as separate trusts under this paragraph does not permit treatment of those portions as separate trusts for purposes of filing returns and payment of tax or for purposes of computing any other tax imposed under the code also additions to and distributions from such trusts are allocated pro_rata among the separate trusts unless otherwise expressly provided in the governing instrument notice_2001_50 2001_2_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because of intervening events beyond the taxpayer’s control plr-155007-06 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore spouse and son are granted an extension of time of sixty days from the date of this letter to allocate the available gst exemptions of spouse and decedent to the date and date transfers the allocations should be made on form sec_709 for year and year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns based upon the facts submitted and the representatives made because spouse and decedent were married to each other in year and year we conclude that on the year and year form sec_709 spouse and decedent are permitted to elect to treat gifts made by either as made by both in year and year if the requirements for signifying consent under ' b are satisfied in each of these years the transfers in these years will be considered as made one-half by decedent and one-half by spouse except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the fair_market_value for federal transfer_tax purposes of any asset transferred by decedent or includible in decedent’s gross_estate this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-155007-06 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosures copy for ' purposes
